      Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 1 of 8
                                                                                                       8/22/2019 11:56 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 36188187
                          2019-58620 / Court: 080                                                     By: Carolina Salgado
                                                                                                Filed: 8/22/2019 11:56 AM

                                   CAUSE NO.

 ANTONIO DIAZ,                                                   IN THE DISTRICT COURT OF
   Plaintiff
                                                                    HARRIS COUNTY,TEXAS
 v.
                                                                           JUDICIAL DISTRICT
 GEOVERA SPECIALTY INSURANCE
 COMPANY
   Defendant                                                       JURY TRIAL DEMANDED

                           PLAINTIFF
                                   ' S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW PLAINTIFF Antonio Diaz ("Plaintiff") and files this Original Petition

against Geovera Specialty Insurance Company ("Defendant") and, in support of thereof, would

respectfully show the Court the following:

                 I.      DISCOVERY CONTROL PLAN AND MONETARY RELIEF

1.      Plaintiffintends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

2.      Plaintiff seeks monetary relief under $100,000.00, including damages of any kind,

penalties, costs, expenses, prejudgment interest, and attorney's fees. Tex. R. Civ. P. 47(c)(1).

Further, Plaintiff specifies that she seeks a maximum amount of damages that does not exceed the

sum or value of $74,000, exclusive of interest and costs. Removal would be improper because

there is no federal question. Plaintiff has not asserted any claims arising under the Constitution,

treaties or laws of the United States of America. 28 U.S. Code § 1331. Further, removal would

be improper because federal courts lack subject matter jurisdiction over this action, as the matter

in controversy does not exceed the sum or value of $75,000, exclusive of interest and costs. 28

U.S. Code § 1332.




                                              EXHIBIT
     Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 2 of 8




                                  II.    CONDITIONS PRECEDENT

3.     Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to recovery

have been performed or have occurred.

                           III.    PARTIES,JURISDICTION AND VENUE

A.     PARTIES

4.     Plaintiff Antonio Diaz is a Texas resident, who resides in 207 English St, Houston, Harris

County, Texas.

5.     Defendant Geovera Specialty Insurance Company is an insurance company doing business

in the State of Texas, which may be served through its general manager or any other officer or

director, via certified mail, at 1455 Oliver Rd. Fairfield, CA 94534-3472.

B.     JURISDICTION

6.     The Court has subject matter jurisdiction over this cause of action because it involves an

amount in controversy in excess of the minimum jurisdictional limits of the Court.

7.     The Court has both general and specific personal jurisdiction over Defendant. The Court

has general jurisdiction over Defendant, as Defendant has sufficient minimum contacts with and

within this State and has purposefully availed itself ofthe privilege of conducting activities within

this State, thus invoking the benefits, protections, and obligations ofthis State's laws. Defendant's

contacts with this State, which are continuous and systematic, include doing business in Texas,

selling and delivering insurance products in Texas, entering into contracts for insurance in Texas

with Texas residents, insuring property located in Texas, underwriting insurance policies in Texas,

accepting policy premiums in Texas and adjusting insurance claims in Texas. This activity was

not the unilateral activity of another party or a third person.
      Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 3 of 8




8.      Defendant's contacts with Texas, relied upon by Plaintiff, were purposeful and were not

random,fortuitous, or attenuated, and are thus subject to the jurisdiction ofthis State in suits based

on its activities. The Court has jurisdiction over Defendant because:(1)Defendant purposefully

availed itself of the benefits of conducting activities in Texas, and (2) the cause of action arises

from or relates to those contacts or activities.

9.      The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendant

conducted business in this State because, without limitation, Defendant conducted the business of

insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendant has sufficient and/or minimum contacts with this State, and thus Plaintiff affirmatively

assert the Court's exercise ofjurisdiction over Defendant comports with "traditional notions offair

play and substantial justice."

C.      VENUE

10.     Venue is proper in Harris County because all or a substantial part ofthe events or omissions

giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code § 15.002(a)(1).

The property subject to this dispute and which is owned by Plaintiff is located in Harris County.

The insurance policy insuring the property was executed in Harris County. The damage to the

property resulted from an event or occurrence in Harris County. The resulting insurance claim

that was made by Plaintiff, the property inspection performed by Defendant, and the denial and/or

underpayment of the insurance claim by Defendant occurred in Harris County.
       Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 4 of 8




                                  IV.     FACTUAL BACKGROUND

 11.     Antonio Diaz is a named insured under a property insurance policy issued by Geovera

 Specialty Insurance Company. The policy number is ***7610.

 12.     Hurricane Harvey caused major wind damage to thousands of homes in the Southeast

 Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this claim..

 Thereafter, Plaintiff's subsequently filed a claim on his insurance policy.

 13.     Defendant improperly denied and/or underpaid the claim.

 14.     Defendant conducted a substandard investigation and inspection of the property, prepared

 a report, which did not include all of the damages that were observed during the inspection, and

 undervalued the damages observed during the inspection.

 15.     Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

 Harris County. The impact of this storm caused severe roof and interior damage to Plaintiff's

 house. Specifically, some of the shingles were torn completely off the roof. Due to the lifted and

 torn shingles, water entered into the house and stained and cracked his ceiling. Thereafter, Plaintiff

filed a claim on his insurance policy.

 16.     Defendant performed an outcome-oriented investigation of Plaintiffs claim. Defendant's

(improper) claims handling included Defendant's biased claims adjustment, and an unfair and

 inequitable evaluation of Plaintiffs losses on the property. In addition, Defendant's claims

 handling included both an unreasonable investigation and underpayment of Plaintiffs claim.
      Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 5 of 8




                       V.                                  '
                               CAUSES OF ACTION AND ATTORNEY S FEES

17.     Plaintiffincorporates the foregoing for all purposes.

A.      BREACH OF CONTRACT

18.     Plaintiff and Defendant entered into an insurance contract. Defendant breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff's insurance

claim, wrongfully denying and/or underpaying the claim. Defendant damaged Plaintiff through

its actions and/or inactions described herein.

B.      PROMPT PAYMENT OF CLAIMS STATUTE

19.     Defendant's failure to pay for Plaintiff's losses and/ or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542. 051 et seq. of

the Texas Insurance Code.

20.     In addition to Plaintiffs claim for damages, Defendant's violation of the Tex. Insurance

Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas

Insurance Code.

C.      BAD FAITH

21.     Defendant is an insurance company and insured Plaintiff's property. Defendant is required

to comply with Chapter 541 of the Texas Insurance Code.

22.     Defendant violated Section 541.051 of the Texas Insurance Code by, without limitation:

        1. Making statements misrepresenting the terms and/or benefits of the policy.

23.     Defendant also violated Section 541.060 by, without limitation:

        1. Misrepresenting to Plaintiff a material fact or policy provision relating to coverage at

           issue;
      Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 6 of 8




        2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

           a claim with respect to which the insurer's liability had become reasonably clear;

        3. Failing to promptly provide to Plaintiff a reasonable explanation of the basis in the

           policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

           offer of a compromised settlement of a claim;

        4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

           submit a reservation of rights to Plaintiff; and/or

        5. Refusing to pay the claim without conducting a reasonable investigation with respect

           to the claim;

24.     Defendant violated Section 541.061 by, without limitation:

        1. Making an untrue statement of material fact;

        2. Failing to state a material fact necessary to make other statements made not misleading

           considering the circumstances under which the statements were made;

        3. Making a statement in a manner that would mislead a reasonably prudent person to a

           false conclusion of a material fact;

        4. Making a material misstatement of law; and/or

        5. Failing to disclose a matter required by law to be disclosed.

25.     Defendant knowingly committed the acts complained of. As such, Plaintiff is entitled to

exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-(b).

D.ATTORNEYS'FEES

26.     Plaintiffengaged the undersigned attorneys to prosecute this lawsuit against Defendant and

agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.
      Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 7 of 8




27.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff

presented the claim to Defendant, and Defendant did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

28.       Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                    VI.     DISCOVERY REQUESTS

29.       Pursuant to Tex. R. Civ. P. 194, 195, 196, 197 & 198, and in accordance with the

instructions stated therein, Plaintiff requests that Defendant respond to the attached Request for

Disclosures, Request for Production, Interrogatories, and Request for Admissions within fifty(50)

days of its receipt of the same. See Exhibit A, attached hereto.

                                VII. TEX.R.Cry.P.193.7 NOTICE.

30.       Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and counsel

ofrecord that Plaintiff may introduce into evidence at the time oftrial or pre-trial, those documents

produced by all parties in response to requests for production and/or requests for disclosure in this

matter.

                                          VIII. JURY DEMAND

31.       Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered the

appropriate fee.

                                            IX.    PRAYER

32.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against
    Case 4:19-cv-03932 Document 1-3 Filed on 10/10/19 in TXSD Page 8 of 8




Defendant for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre-judgment interest, post-judgment interest, attorneys' fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.


                                                 Respectfully submitted,

                                                  THE BUZBEE LAW FIRM
                                                 By:/s/Anthony G.Buzbee
                                                     Anthony G. Buzbee
                                                     State Bar No. 24001820
                                                     tbuzbee@txattorneys.com
                                                     Christopher J. Leavitt
                                                     State Bar No. 24053318
                                                     cleavitt@txattorneys.com
                                                     JP Morgan Chase Tower
                                                     600 Travis, Suite 6850
                                                     Houston, Texas 77002
                                                     Telephone:(713)223-5393
                                                     Facsimile:(713)223-5909

                                                   AND

                                                   LAW OFFICES OF MANUEL SOLIS,PC

                                                 By:/s/Stephen R. Walker
                                                     Stephen R. Walker
                                                     State Bar No. 24001820
                                                     Texas Bar No. 24034729
                                                     Gregory J. Finney
                                                     Texas Bar No. 24044430
                                                     Juan A. Solis
                                                     Texas Bar No. 24103040
                                                     6657 Navigation Blvd.
                                                     Houston, TX 77011
                                                     Phone:(713)277-7838
                                                     Fax:(281)377-3924
                                                     swalker@manuelsolis.com
                                                     gfinney@manuelsolis.com
                                                    jusolis@manuelsolis.com

                                                      ATTORNEYS FOR PLAINTIFF
